Citation Nr: 0326466	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
status post myocardial infarction (MI).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1972.  He subsequently served in the U.S. Naval Reserve 
intermittently through 1996.  There is no verification of 
active duty for training dates during his reserve status.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to 
service connection for status post MI.  

The veteran provided testimony at a RO personal hearing in 
May 2002 and again before the undersigned Veterans Law Judge 
in April 2003.  A copy of these hearing transcripts is of 
record.

It is also noted that the Board initially denied this claim 
in a decision rendered in October 2000.  That decision is 
final.  The Board does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. 
App. 203 (1999).  

Therefore, although the RO in Pittsburgh, Pennsylvania, 
reviewed the claim on a de novo basis, the issue is as stated 
on the title page.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
status post MI in October 2000.  

2.  Evidence submitted since the October 2000 Board decision 
either does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the December 2000 decision wherein 
the Board denied entitlement to service connection for status 
post MI is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 20.100, 20.1105 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran initial VA compensation claim for a heart 
condition was filed in June 1998.  It was his contention that 
while performing duties at the Erie Naval Reserve Center on 
April 5, 1981, he was admitted to a hospital for chest pains 
which he felt was his first experience with a heart 
condition.  

As noted earlier, verification of active service has been 
established for the period from March 1970 to December 1972.  
The record also reflects periods of U.S. Naval Reserve status 
subsequent to separation from military service through 1996.  
The record does not include verification of any active duty 
dates for the veteran's Naval Reserve status.  

A review of the service medical records (SMRs) does not 
reflect manifestations of a heart disability.  Private 
records from 1981 reflect that the veteran was hospitalized 
after a bout of near syncope while jogging at the local naval 
reserve center.  



Test results to include cardiac profile, chest X-ray, 
electrocardiogram (EKG) and stress test, revealed no evidence 
of cardiovascular disease; the only finding was prominency of 
the right ventricle.  It was noted on the hospital discharge 
summary that the prominency of the right ventricle "in all 
probability was of technical character rather than of 
clinical importance."  The veteran was described as in 
"absolute perfect health."  

Subsequently dated private records in 1988 show that the 
veteran was treated for the sudden onset of chest pain and it 
was noted that he had suffered an acute MI in June 1988.  
There was a medical history note of coronary artery disease 
and additional records show another MI in November 1996.  

In the Board's October 2000 decision, it was noted the 
evidence did not reflect that the veteran was on active duty 
for training in 1988 or 1996.  The Board denied the claim 
noting that there was simply no competent medical evidence 
that linked the veteran's current heart disability to 
service.  

Evidence received since the December 2000 Board decision 
shows that the veteran sought to reopen the claim by 
providing testimony in support of his claim at hearings in 
May 2002 at the RO and before the Board in April 2003.  At 
these hearings, the veteran reiterated his contention that 
the onset of his heart disability was in 1981 even though no 
cardiovascular disease was not found at that time.  

He argued that the finding of a prominent right ventricle was 
a heart abnormality.  He also pointed out that his symptoms 
in 1988 and 1996 were the same as he had experienced in 1981.  
Again, he argued that he was on active duty in 1981.  

A letter was sent to the veteran in June 2001 requesting that 
he submit evidence to confirm that he was on active duty 
status in April 1981 when he was treated for syncope.  No 
documentation was received.  

Added to the record in May 2002 was a statement as provided 
by a private physician dated in July 1999 in which she 
indicated that she had first seen the veteran in 1988.  She 
stated that she did not have the records available for review 
from 1981, and that if she did, it would be "inappropriate" 
for her to speculate on his condition at that time.  


Criteria

Materiality and Finality

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 38 
C.F.R. §§ 20.1100, 20.1400.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.


38 U.S.C.A. § 5103A(f) of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098-99 (2000) provides that nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title.

The regulations define new and material evidence as follows:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The United States Court of Appeals for Veterans claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (CAFC) recently ruled that the CAVC erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In Colvin, the CAVC adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the case at hand according 
to the standard articulated in 38 C.F.R. § 3.156(a).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).


General Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110 (West 2002);  38 C.F.R. § 3.303 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Notify & to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claim on appeal

The record reflects that the veteran was advised of the VCAA 
on numerous occasions, to include the evidence necessary to 
establish the benefits he wanted, what had been done on his 
claim, what information or evidence he needed to submit, and 
what VA would do to assist him.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of him responsibilities if he wanted such evidence 
to be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).


As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  In particular, through issuance of the December 2001 
rating decision, April 2002 statement of the case, and July 
2002 supplemental statement of the case, the veteran was 
given notice of the requirements to prevail on his claim.  As 
noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance, and the claim has been developed 
pursuant to the VCAA.  The claims file clearly reflects that 
the VCAA was fully considered and applied.


New and Material Evidence

Service connection was previously denied for the heart 
disability at issue in a Board decision in October 2000.  
That decision is final.  When a claim is finally denied, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.156, 20.100 (2002).  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for status post MI.

Postservice records added to the claims file subsequent to 
the initial denial include the statement by a private 
physician and the veteran's testimony at hearings in 2002 and 
2003.  

While the veteran's testimony is presumed to be true, see 
Justus v. Principi, 3 Vet. App. 510, 513 (1992)., his 
testimony is repetitive of previous statements made which 
were previously considered by the Board in 2000, and are 
therefore not new.  Moreover, the veteran, as a lay person 
without medical training or expertise, is not qualified to 
offer opinions regarding diagnosis or etiology of medical 
conditions; as such, his or her opinions cannot constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.

Additionally, the private physician's statement dated in 1999 
that was added to the record does not establish a nexus 
between current heart disability and period of service.  

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for status post MI.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
status post MI, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



